 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                    CASE NO. 2:18-CR-00044-TLN
12                                  Plaintiff,    STIPULATION REGARDING EXCLUDABLE
                                                  TIME PERIODS UNDER SPEEDY TRIAL
13                           v.                   ACT; FINDINGS AND ORDER
14   MICHAEL DO,                                  DATE: January 16, 2020
                                                  TIME: 9:30 a.m.
15                                  Defendant.    COURT: Hon. Troy L. Nunley
16

17                                            STIPULATION

18         Plaintiff United States of America, by and through its counsel of record, and

19 defendant, by and through defendant’s counsel of record, hereby stipulate as follows:

20         1.     By previous order, this matter was set for status and a motion hearing on

21 January 16, 2020.

22         2.     By this stipulation, the defendant now moves to continue the status

23 conference and motion hearing to until February 27, 2020, at 9:30 a.m., and to exclude

24 time between January 16, 2020, and February 27, 2020, under Local Code T4.

25         3.     The parties agree and stipulate, and request that the Court find the

26 following:

27                a)      The government has represented that the discovery associated with

28         this case includes over 14,000 pages and several hours of recorded telephone


      STIPULATION REGARDING EXCLUDABLE TIME        1
      PERIODS UNDER SPEEDY TRIAL ACT
 1        conversations. All of this discovery has been produced directly to counsel.

 2               b)      Defense counsel desires additional time to review the discovery,

 3        conduct research into the case, to discuss the case with her client, and otherwise

 4        prepare for trial in this matter.

 5               c)      Defense counsel filed a motion to suppress on September 27, 2019. On

 6        October 18, 2019, the United States filed an opposition. The defendant shall file a

 7        reply by February 20, 2020.

 8               d)      Counsel for defendant believes that failure to grant the above-

 9        requested continuance would deny her the reasonable time necessary for effective

10        preparation, taking into account the exercise of due diligence.

11               e)      The government does not object to the continuance.

12               f)      Based on the above-stated findings, the ends of justice served by

13        continuing the case as requested outweigh the interest of the public and the

14        defendant in a trial within the original date prescribed by the Speedy Trial Act.

15               g)      For the purpose of computing time under the Speedy Trial Act, 18

16        U.S.C. § 3161, et seq., within which trial must commence, the time period of

17        January 16, 2020, to February 27, 2020, inclusive, is deemed excludable pursuant to

18        18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a

19        continuance granted by the Court at defendant’s request on the basis of the Court’s

20        finding that the ends of justice served by taking such action outweigh the best

21        interest of the public and the defendant in a speedy trial.

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME        2
     PERIODS UNDER SPEEDY TRIAL ACT
 1         4.     Nothing in this stipulation and order shall preclude a finding that other

 2 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

 3 the period within which a trial must commence.

 4         IT IS SO STIPULATED.

 5

 6

 7   Dated: January 14, 2020                          MCGREGOR W. SCOTT
                                                      United States Attorney
 8

 9                                                    /s/ JUSTIN L. LEE
                                                      JUSTIN L. LEE
10                                                    Assistant United States Attorney
11

12
     Dated: January 14, 2020                          /s/ SHARI RUSK
13                                                    SHARI RUSK
                                                      Counsel for Defendant
14
                                                      MICHAEL DO
15

16                                     FINDINGS AND ORDER
17         IT IS SO FOUND AND ORDERED this 14th day of January, 2020. The defendant
18 shall file any reply to the United States’s Opposition to the defendant’s Motion to

19 Suppress by February 20, 2020. The parties shall appear for a motion hearing on

20 February 27, 2020, at 9:30 a.m.

21

22

23
                                                          Troy L. Nunley
24                                                        United States District Judge
25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME       3
      PERIODS UNDER SPEEDY TRIAL ACT
